  Case 4:20-cv-00518-P Document 27 Filed 02/23/21          Page 1 of 13 PageID 231



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF TEXAS
                           FORT WORTH DIVISION

 JOSEPH CHRISTIE, individually              §
 and on behalf of all others similarly      §
 situated,                                  §
                                            §
      Plaintiff,                            §
                                            §
 v.                                         §   Civil Action No. 4:20-cv-00518-P
                                            §
 CONTRACT CALLERS, INC.,                    §
                                            §
      Defendant.                            §

                       MEMORANDUM OPINION & ORDER

        Before the Court is Defendant Contract Callers, Inc.’s (“CCI”) Motion to Dismiss

Plaintiff Joseph Christie’s Complaint (ECF No. 9), Christie’s Response (ECF No. 15),

and CCI’s Reply (ECF No. 21). After considering the motion to dismiss, related briefing,

and applicable law, the Court finds that the motion to dismiss should be and is hereby

GRANTED and Plaintiff’s Complaint should be and hereby is DISMISSED with

prejudice.
  Case 4:20-cv-00518-P Document 27 Filed 02/23/21                     Page 2 of 13 PageID 232



                                          BACKGROUND 1

        The facts of this case are straightforward and undisputed. CCI sent Plaintiff a 30-

day debt validation letter dated May 27, 2019, in which CCI sought payment of a debt. 2

Compl. at ¶¶ 27–33, Ex. A; ECF No. 1. CCI informed Plaintiff at the outset that “[t]he

above referenced account has been listed with our office for collection.” Id. The top-right

corner of the letter provides, inter alia, that the creditor is T-Mobile and that the amount

owed is $64.60. Id. The letter further provides several different methods of payment. Id.

Finally, the letter explains, “The law limits how long you can be sued on a debt. Because

of the age of your debt, we will not sue you for it. If you do not pay the debt, we [CCI]

may report or continue to report it to the credit reporting agencies as unpaid.” Id.

(emphasis and brackets in original).

        On May 21, 2020, Plaintiff filed the instant putative class action complaint against

CCI, asserting a claim for violations of the Fair Debt Collection Practices Act (“FDCPA”). 3


        1
          The Court draws its factual account from the allegations in Plaintiff’s Complaint and the
attachments thereto. See Randall D. Wolcott, M.D., P.A. v. Sebelius, 635 F.3d 757, 763 (5th Cir.
2011) (“Generally, a court ruling on a 12(b)(6) motion may rely on the complaint, its proper
attachments, documents incorporated into the complaint by reference, and matters of which a court
may take judicial notice.”) (citations omitted); Manguno v. Prudential Prop. & Case. Ins. Co., 276
F.3d 720, 725 (5th Cir. 2002) (noting that when considering a Rule 12(b)(6) motion to dismiss,
“all facts pleaded in the complaint must be taken as true”); see also Harris v. Meridian Sec. Ins.
Co., 4:19-CV-00507-P, 2019 WL 5457027, at *3 (N.D. Tex. Oct. 24, 2019) (Pittman, J.) (citing
Collins v. Morgan Stanley Dean Witter, 224 F.3d 496, 498–99 (5th Cir. 2000) (“A court may also
consider documents that a defendant attaches to a motion to dismiss if they are referred to in the
plaintiff's complaint and are central to the plaintiff's claims.”).
        2
       CCI does not dispute that the May 27, 2019 letter was an attempt to collect a debt. See
MTD at 1 (“On or about May 27, 2019, CCI sent Plaintiff . . . a letter seeking payment of a debt.”).
        3
            Plaintiff specifically alleges violations of 15 U.S.C. § 1692e, (2), and (10). See Compl. at
¶ 37.
                                                     2
  Case 4:20-cv-00518-P Document 27 Filed 02/23/21              Page 3 of 13 PageID 233



15 U.S.C. §§ 1692–1692p. CCI filed a motion to dismiss (“MTD”), challenging each of

Plaintiff’s claims. ECF No. 10. Plaintiff filed a response (“MTD Resp.”) (ECF No. 15),

and CCI filed a reply (ECF No. 21). The motion to dismiss is now ripe for review.

                                   LEGAL STANDARD

       “[T]he Federal Rules of Civil Procedure require a party to formulate their pleadings

in a manner that is organized and comprehensible.” Boswell v. Honorable Governor of

Texas, 138 F. Supp. 2d 782, 785 (N.D. Tex. 2000) (Mahon, J.). Federal Rule of Civil

Procedure 8(a) requires a claim for relief to contain “a short and plain statement of the

claim showing that the pleader is entitled to relief.” FED. R. CIV. P. 8(a)(2). Rule 8(e)(1)

provides that although no technical forms of pleadings are required, each claim shall be

“simple, concise, and direct.” FED. R. CIV. P. 8(e)(2).

       If a plaintiff fails to satisfy Rule 8(a), the defendant may move to dismiss the

plaintiff’s claims under Rule 12(b)(6) for “failure to state a claim upon which relief may

be granted.” FED. R. CIV. P. 12(b)(6). “In order to avoid dismissal for failure to state a

claim, a plaintiff must plead specific facts, not mere allegations.” Boswell, 138 F. Supp.

2d at 785 (citing Elliott v. Foufas, 867 F.2d 877, 881 (5th Cir. 1989)). “While a complaint

need not outline all the elements of a claim, the complaint must be comprehensible and

specific enough to draw the inference that the elements exist.” Id. (citing Walker v. S. Cent.

Bell Tel. Co., 904 F.2d 275, 277 (5th Cir. 1990); Ledesma v. Dillard Dep’t Stores, Inc., 818

F. Supp. 983, 984 (N.D. Tex. 1993)). A plaintiff must plead “enough facts to state a claim

to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).

“A claim has facial plausibility when the plaintiff pleads factual content that allows the

                                              3
     Case 4:20-cv-00518-P Document 27 Filed 02/23/21          Page 4 of 13 PageID 234



court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 556).

“The plausibility standard is not akin to a ‘probability requirement,’ but it asks for more

than a sheer possibility that a defendant has acted unlawfully.” Id. (quoting Twombly, 550

U.S. at 556).

        In reviewing a Rule 12(b)(6) motion, the Court accepts all well-pleaded facts in the

complaint as true and views them in the light most favorable to the plaintiff. Sonnier v.

State Farm Mut. Auto. Ins. Co., 509 F.3d 673, 675 (5th Cir. 2007). The Court is not bound

to accept legal conclusions as true, and only a complaint that states a plausible claim for

relief survives a motion to dismiss. Iqbal, 556 U.S. at 678–79. “Threadbare recitals of the

elements of a cause of action, supported by mere conclusory statements, do not suffice.”

Id. at 678. When there are well-pleaded factual allegations, the Court assumes their

veracity and then determines whether they plausibly give rise to an entitlement to relief.

Id. at 678–79. “The ultimate question in considering a motion to dismiss is whether the

complaint states a valid cause of action when it is viewed in the light most favorable to the

plaintiff.” Boswell, 138 F. Supp. 2d at 785 (citing Lowery v. Texas A & M Univ. Sys., 117

F.2d 242, 247 (5th Cir. 1997)).

                                        ANALYSIS

A.      Applicable Law

        The FDCPA “prohibits the use of ‘any false, deceptive, or misleading representation

or means in connection with the collection of any debt.’” Daugherty v. Convergent

Outsourcing, Inc., 836 F.3d 507, 510–11 (5th Cir. 2016) (quoting 15 U.S.C. § 1692e).

                                             4
  Case 4:20-cv-00518-P Document 27 Filed 02/23/21              Page 5 of 13 PageID 235



Among other things, “the FDCPA prohibits ‘[t]he false representation of . . . the character,

amount, or legal status of any debt . . . .’” Salinas v. R.A. Rogers, Inc., 952 F.3d 680, 683

(5th Cir. 2020) (quoting 15 U.S.C. § 1692e(2)(A)). “It is also a violation of the FDCPA to

use ‘any false representation or deceptive means to collect or attempt to collect any debt or

to obtain information concerning a consumer.’” Id. (quoting 15 U.S.C. § 1692e(10)).

       The Fifth Circuit instructs the Court to “evaluate any potential deception in [a] letter

under an unsophisticated or least sophisticated consumer standard.” Goswami v. Am.

Collections Enter., Inc., 377 F.3d 488, 495 (5th Cir. 2004). “That is, in determining

whether the defendant’s actions are deceptive under the FDCPA [the Court] must assume

that the plaintiff-debtor is neither shrewd nor experienced in dealing with creditors.” Id.

Yet at the same time, the Court does not consider the debtor as “tied to the ‘very last rung

on the [intelligence or] sophistication ladder.’” Id. (quoting Taylor v. Perrin, Landry

deLaunay & Durand, 103 F.3d 1232, 1236 (5th Cir. 1997)). The Fifth Circuit generally

treats the application of the unsophisticated consumer standard as a question of law.

Manuel v. Merchs. and Pro. Bureau, Inc., 956 F.3d 822, 826 (5th Cir. 2020). And while

the issue of whether a collection letter is misleading is usually a question of fact, dismissal

is appropriate when it is apparent from the letter that no significant fraction of the

population would be misled by it. See Daugherty, 836 F.3d at 512 (approvingly quoting

McMahon v. LVNV Funding, LLC, 744 F.3d 1010, 1020 (7th Cir. 2014)).




                                              5
     Case 4:20-cv-00518-P Document 27 Filed 02/23/21               Page 6 of 13 PageID 236



B.      The May 27, 2019 letter does not violate the FDCPA solely because it failed to
        warn Plaintiff that a partial payment could revive an otherwise timebarred
        debt.

        CCI asserts that the bold language of the May 27, 2019 letter quoted above satisfies

the FDCPA because the language was approved by the Fair Trade Commission (“FTC”)

and Consumer Financial Protection Bureau (“CFPB”) in two consent decrees and because

the Fifth Circuit has approved the language in Manuel v. Merchants & Professional

Bureau, Inc. 4 MTD at 1. Plaintiff responds that CCI violated the FDCPA because although

the May 27, 2019 letter did state that “[b]ecause of the age of your debt, we will not sue

you for it[,]” it failed to additionally disclose that a partial payment of the debt would revive

the debt under Texas state law. MTD Resp. at 11. In support of his argument, Plaintiff

asserts that Daugherty v. Convergent Outsourcing, Inc. is controlling because Manuel

never decided that a partial payment warning was unnecessary. Id. at 1. In reply, CCI

asserts that Plaintiff’s partial-payment argument is an unpleaded claim, that both cases

actually support CCI’s position, and that this Court, Gonzales v. Portfolio Recovery

Assocs., LLC, No. 4:19-CV-218-A, 2019 WL 2772524 (N.D. Tex. July 2, 2019), has

squarely rejected Plaintiff’s argument. Reply at 1–3. Because both sides rely on Fifth

Circuit cases, the Court briefly discusses each.

        In Daugherty v. Convergent Outsourcing, Inc., the Fifth Circuit considered a case

in which a debt collector had offered to “settle” a timebarred credit card debt of


        4
         CCI requests that the Court take judicial notice of the consent decrees. MTD at 2. Plaintiff
appears to take issue with CCI’s interpretation of the consent decrees, but Plaintiff does not
specifically object to the request for judicial notice. MTD Resp. However, because the Court’s
analysis does not turn on the consent decrees, CCI’s request is DENIED.
                                                 6
  Case 4:20-cv-00518-P Document 27 Filed 02/23/21                 Page 7 of 13 PageID 237



approximately $32,00 for a payment of approximately $3,000. 836 F.3d at 509. The

Daugherty court analyzed cases from other circuits before concluding that “a collection

letter that is silent as to litigation, but which offers to ‘settle’ a timebarred debt without

acknowledging that such debt is judicially unenforceable, can be sufficiently deceptive or

misleading to violate the FDCPA.” Id. at 511. Thus, the Daugherty court reversed the

district court’s grant of the defendant’s motion to dismiss. Id. at 514. However, the

Daugherty court stopped short of holding that a collection letter seeking payment on a

timebarred debt was violative of the FDCPA as a matter of law: “[A] collection letter

seeking payment on a time-barred debt (without disclosing its unenforceability) but

offering a ‘settlement’ and inviting partial payment (without disclosing the possible

pitfalls) could constitute a violation of the FDCPA.” Id. at 513 (emphasis added). 5

       In Manuel, the debt collector appealed from the district court’s grant of summary

judgment in favor of the debtor’s FDCPA claim. 956 F.3d at 823. The district court had

relied on Daugherty and held that a letter seeking collection of timebarred debt that failed

to alert the debtor as to “the existence and operation” of a statute of limitations is

misleading as a matter of law. Id. The Manuel court affirmed because the “urgent language

and vague threats” combined with the letter’s “silence as to the debt’s timebarred nature,”

misrepresented the enforceability of the debt in violation of the FDCPA. Id. at 831–32.




       5
         Underscoring that it did not set out a per se rule, the Fifth Circuit later explained that
stating such action “can be” violative of the FDCPA is “a far cry from implying . . . that every
attempt to collect such a [timebarred] debt infringes on FDCPA-created rights.” Mahmoud v. De
Moss Owners Assoc., Inc., 865 F.3d 322, 333 (5th Cir. 2017).
                                                7
  Case 4:20-cv-00518-P Document 27 Filed 02/23/21              Page 8 of 13 PageID 238



However, the Manuel court expressly left “for another day whether such silence on its own

is misleading as a matter of law.” Id.

       Based on the Court’s reading of these cases, the current state of Fifth Circuit FDCPA

law is that it is not per se unlawful for a debt collector to seek collection of a timebarred

debt, but it is violative of the FDCPA when statements in a collection letter taken as a

whole could mislead an unsophisticated consumer to believe that a timebarred debt is

legally enforceable. But neither Daugherty nor Manuel controls because the language in

the May 27, 2019 letter is inapposite. That is, in both Daugherty and Manuel, the debt

collector wholly failed to alert the debtor to the statute of limitations. Here, CCI expressly

notified Plaintiff that “[t]he law limits how long you can be sued on a debt. Because of

the age of your debt, we will not sue you for it.” Compl. at Ex. A. Thus, it is undisputed

that CCI notified Plaintiff that there was a statute of limitations and that the debt was not

judicially enforceable.

       Yet Plaintiff contends that it was still misleading because the letter did not warn that

a partial payment could revive the timebarred debt. MTD Resp. at 4. The Court finds

instructive a recent decision from another judge of this Court. Gonzales v. Portfolio

Recovery Associates, LLC, No. 4:19-CV-218-A, 2019 WL 2772524 (N.D. Tex. July 2,

2019). In Gonzales, the defendant filed a motion to dismiss a claim that the defendant had

violated § 1692e of the FDCPA “by making false and misleading representations that

defendant ‘will not sue’ and failing to inform plaintiff that a subsequent debt buyer could

sue if plaintiff’s promise to repay or partial payment restored the statute of limitations.”

Id. at *2. The Honorable Senior United States District Judge John H. McBryde explained

                                              8
  Case 4:20-cv-00518-P Document 27 Filed 02/23/21              Page 9 of 13 PageID 239



that “[u]nder Texas law, the statute of limitations on a time-barred debt . . . is revived only

if there is a writing containing an unequivocal acknowledgment of the justness of the claim

and an expression of a willingness to pay. . . . Partial payment alone is not sufficient to

revive a time-barred debt.” Id. (citing House of Falcon, Inc. v. Gonzalez, 583 S.W.2d 902,

905 (Tex. App.—Corpus Christi 1979, no writ) and Mandola v. Oggero, 508 S.W.2d 861,

863 (Tex. App.—Houston [14th Dist.] 1974, no writ)). Thus, Judge McBryde granted the

motion to dismiss the plaintiff’s § 1692e claim because “there was no need for defendant

to warn plaintiff that the revival of the statute of limitations was possible.” Id.

       Considering the entirety of the language of the May 27, 2019 letter from the vantage

point of the least sophisticated consumer, the Court finds that there is nothing false,

deceptive, or misleading when CCI informed Plaintiff that there is a statute of limitations

limiting how long Plaintiff could be sued to collect the debt and that Plaintiff would not be

sued for debt. Read together, these sentences inform even the least sophisticated consumer

that there is a statute of limitations and unequivocally that CCI would not sue because of

the age of the debt. See Gonzales, 2019 WL 2772524, at *3 (explaining that “the statement

that defendant ‘will not sue’ is an accurate, unequivocal statement having no other

plausible meaning”); see also Stimpson v. Midland Credit Mgmt., Inc., 944 F.3d 1190, 1196

(9th Cir. 2019) (“[N]othing in the FDCPA requires debt collectors to make disclosures that

partial payments on debts may revive the statute of limitations in certain states.”). As the

Manuel court recognized, the question “is not whether the letters include a settlement offer

or litigation threat but whether, read as a whole, they misrepresent the legal enforceability

and character of the debt in violation of 15 U.S.C. § 1692e(2) and (10).” 956 F.3d at 830.

                                               9
 Case 4:20-cv-00518-P Document 27 Filed 02/23/21             Page 10 of 13 PageID 240



The Court does not find any misrepresentation as to the legal enforceability of the debt

from CCI in the May 27, 2019 letter. Nor does the Court find any “urgent language and

vague threats of additional but unspecified collection efforts” that the Fifth Circuit has

previously concluded to be violative of the FDCPA. Id. at 831.

       Accordingly, the Court dismisses Plaintiff’s FDCPA claims based on CCI’s failure

to include warnings about partial payments.

C.     CCI’s use of “we” in the May 27, 2019 letter—purportedly misrepresenting
       its authority to file suit on the debt—is not material and thus not violative of
       the FDCPA.

       The crux of Plaintiffs’ complaint is that CCI misrepresented its ability to sue on the

debt. Compl. at ¶¶ 27–33. Plaintiffs contend that the bolded language quoted above is

misleading because it purports that CCI has the authority and/or the capacity to file a suit

on the debt (although the May 27, 2019 letter expressly states that Plaintiff would not be

sued) when it is neither a creditor nor an assignee. Id. In its motion to dismiss, CCI states

that the use of “we” is not material, so even if a technical misrepresentation, it is

inactionable. MTD at 7–8. Plaintiff responds that the FDCPA is a strict liability statute,

so even technical misrepresentations are actionable. MTD Resp. at 2. Plaintiff cites a

Southern District of Texas case to support his proposition that CCI’s language that “we”

will not sue Plaintiff on the debt states a claim under the FDCPA because it misrepresented

that CCI had the ability to sue. Id. at 17 (citing Carter v. First Nat’l Collection Bureau,

Inc., 135 F. Supp. 3d 565, 570 (S.D. Tex. 2015)). In reply, CCI directs the Court to Senior

United States District Judge Sidney A. Fitzwater’s recent decision in Ortiz v. Enhanced

Recovery Co., LLC, No. 3:18-CV-1347-D, 2019 WL 2410081, at *4 (N.D. Tex. June 6,

                                              10
 Case 4:20-cv-00518-P Document 27 Filed 02/23/21              Page 11 of 13 PageID 241



2019), to demonstrate that courts in the Fifth Circuit requires more than simple confusion

to state a FDCPA claim. Reply at 4.

       Although Carter does state that “a debt collector’s misrepresentation as to its right

to sue on a debt is itself sufficient to violate § 1692,” that statement was in the context of

deciding whether threatening litigation on or threatening to “settle” a timebarred debt is

sufficient to mislead a debtor that a stale debt is legally enforceable. 136 F. Supp. 3d at

570. That is, the letter in Carter was a dunning letter 6 that offered to “settle” a timebarred

debt. CCI’s May 27, 2019 letter was a 30-day debt validation notice and not a dunning

letter and it did not contain an offer to settle the debt. Thus, the Court finds Carter to be

inapplicable.

       In Ortiz, Judge Fitzwater granted the defendant-debt collector’s motion for

summary judgment when the plaintiff-debtor alleged that the defendant had violated

Sections 1692e, (2), and (10) of the FDCPA by sending two 30-day debt validation notices

more than thirty days apart. 2019 WL 2410081, at *3. Relevant here, was Judge

Fitzwater’s reasoning and reliance on cases holding that “simple ‘confusion’ in the

colloquial sense is not legal ‘confusion’ as contemplated by the FDCPA.” Id. at *4

(quoting Curry v. AR Res., Inc., Civil No. 16-517-RMB/KMW, 2016 WL 8674254, at *5

(D. N.J. Nov. 4, 2016)).      Judge Fitzwater acknowledged that those cases were not

controlling, but he noted that other district courts within the Fifth Circuit agreed that the



       6
        “A ‘dunning letter’ is a demand for payment from a delinquent debtor.” Ferguson v.
Credit Mgmt. Control, Inc., 140 F. Supp. 2d 1293, 1295 (M.D. Fla. 2001) (quoting BLACK’S LAW
DICTIONARY 518 (7th ed. 1999)).
                                              11
 Case 4:20-cv-00518-P Document 27 Filed 02/23/21              Page 12 of 13 PageID 242



“application of the unsophisticated consumer standard does not require that any simple

confusion equate to FDCPA liability.” Id. (citing Gomez v. Niemann & Heyer, L.L.P., No.

1:16-CV-119-RP, 2016 WL 3562148 (W.D. Tex. June 24, 2016)).

       The Court agrees with Ortiz and the conclusion that “simple confusion” does not

equate to FDCPA liability. Here, any confusion in the bold language of the May 27, 2019

letter quoted above does not create more than simple confusion in the unsophisticated

consumer. That is, when read as a whole, the letter is a 30-day debt validation letter that

expressly states there is a statute of limitations that limits how long Plaintiff can be sued

on a debt and that because of the age of the debt “we”—which could reasonably be read to

mean either CCI individually or CCI and T-Mobile collectively—would not sue Plaintiff

on it. There is no offer to “settle” or urgent warnings that Plaintiff’s failure to make a

partial payment would result in litigation. CCI’s statement that “we” will not sue does not

create confusion to the unsophisticated consumer because the identities of the creditor (T-

Mobile) and the debt collector (CCI) are apparent from the face of the letter. The fact that

CCI may not technically have standing or capacity to sue would not cause an

unsophisticated consumer to alter any decision-making and give up any substantive right

in favor of the creditor and/or debt collector. Indeed, while Plaintiff alleges that the use of

“we” would be misleading to the unsophisticated consumer, he does not state how, and the

Court does not discern how the unsophisticated consumer would be misled.

       Accordingly, the Court dismisses Plaintiff’s FDCPA claim based on CCI’s use of

“we” in the May 27, 2019 letter.



                                              12
 Case 4:20-cv-00518-P Document 27 Filed 02/23/21               Page 13 of 13 PageID 243




D.     Dismissal is with prejudice.

       Dismissal without prejudice is appropriate if a federal court finds that the plaintiff

has not alleged his best case. Jones v. Greninger, 188 F.3d 322, 327 (5th Cir. 1999). Thus,

“district courts often afford plaintiffs at least one opportunity to cure pleading deficiencies

before dismissing a case, unless it is clear that the defects are incurable or the plaintiffs

advise the court that they are unwilling or unable to amend in a manner that will avoid

dismissal.” Lopez–Santiago v. Coconut Thai Grill, No. 3:13–CV–4268–D, 2014 WL

840052, at *5 (N.D. Tex. Mar. 4, 2014) (quoting In re Am. Airlines, Inc., Privacy

Litigation, 370 F. Supp. 2d 552, 567–68 (N.D. Tex. 2005)).

       Dismissal here is warranted as a matter of law, not because Plaintiff has failed to

plead his best case, but because it is apparent from the May 27, 2019 letter that no

significant fraction of the population would be misled by it. See Daugherty, 836 F.3d at

512. Accordingly, the Court concludes that dismissal should be with prejudice.

                                      CONCLUSION

       In light of the foregoing, the Court concludes that the CCI’s motion to dismiss

should be and is hereby GRANTED, and Plaintiff’s case is DISMISSED with prejudice.

       SO ORDERED on this 23rd day of February, 2021.




                                              13
